Henry, J.
Eor aught that appears in the petition of the plaintiff and the evidence in the cause, Rawlings, the former guardian, accounted to the ward’s estate for the amount of the note against the Eishers. If he did account for it, neither he, nor Swearingen, nor the Eishers were under any liability to the ward or to Chilton and Kings-bury on that account, and neither Swearingen nor the Eishers could be held liable for a default of Rawlings in regard to any other assets belonging to his ward. Chilton and Kingsbury were not liable for the default of Rawlings in regard to the Eisher note, if it occurred before they became securities. It does not appear from the evidence on what account the judgment was rendered which was satisfied by Chilton and Kingsbury.- The petition seems to have been framed on the theory that the sale and transfer of the note made Swearingen and the Eishers liable as for a conversion of property belonging to the ward, whether the guardian fully accounted to the ward’s estate for the amount of the note or not.
The judgment of the , circuit court is affirmed.
All concur.
Affirmed.